Citation Nr: 0335860	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  03-17 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for loss of vision.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic obstructive pulmonary disease (COPD) with emphysema.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

A.L. Rhim, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1944 to 
July 1946. 
 
This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in  Detroit, 
Michigan, which denied the veteran's claim seeking 
entitlement to service connection for vision loss, and 
decided that new and material evidence had not been submitted 
to reopen the veteran's claim for service connection for a 
pulmonary condition and a cardiac condition.

In July 1994, the veteran appeared and testified at a 
personal hearing.  A transcript of that hearing is of record.  

In August 1996, the Board remanded this case to the RO for 
further development.  In the remand, the RO was asked to 
first obtain medical provider information from the veteran, 
and then request all medical records not already in the 
claims folder.  In August 1997, the Board denied the 
veteran's claim for entitlement to service connection for 
chronic obstructive pulmonary disease (COPD) with emphysema, 
claimed as a residual of in-service exposure to mustard gas.  
The Board concluded that this claim was not well grounded.  
In May 2000, the veteran submitted a claim for entitlement to 
service connection for loss of vision, and requested 
reopening his claim for entitlement to service connection for 
a pulmonary condition and a cardiac condition.  
  




REMAND

In his January 1994 substantive appeal, the veteran requested 
that medical records and testing records be obtained from the 
"Rockefellow Foundation of NY City" in support of his claim 
of service connection for a cardiovascular disorder, due to 
his exposure to mustard gas in service.  In its August 1996 
remand, the Board asked the RO to contact the veteran so he 
could provide the name and address of the "Rockefellow 
Foundation" located in New York city.  In response to the 
RO's August 1996 letter, the veteran provided a Naval 
Research Laboratory (NRL) memorandum.  The veteran apparently 
misidentified the "Rockefellow Foundation."  The NRL memo 
correctly identified the "The Rockefeller Institute for 
Medical Research in New York City" as the institute that 
conducted chemical warfare testing on Hart Island, New York 
(where the veteran was stationed).  Given this information, 
the RO should request any medical or testing records from The 
Rockefeller Institute for Medical Research in New York City 
regarding chemical warfare testing on Hart Island, New York.

Furthermore, the veteran has not been made aware of all 
notice and duty-to-assist provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), in regard to his claim for 
entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) with emphysema.  38 U.S.C.A. §5103A 
(West 2002).  In December 2002, the RO mailed a VCAA letter 
to the veteran.  However, this letter addressed VCAA 
requirements only in regard to the veteran's claim of service 
connection for loss of vision.  The RO must communicate to 
the veteran, pursuant to the VCAA, any information that is 
necessary to substantiate his claim for entitlement to 
service connection for chronic obstructive pulmonary disease 
(COPD) with emphysema.

Accordingly, the case is REMANDED for the actions listed 
below:  
 
1.  The RO should request complete 
medical records  from The Rockefeller 
Institute for Medical Research in New 
York City, which may document the 
veteran's examinations and treatment for 
mustard gas exposure on Hart Island, New 
York, from February 1, 1944, through 
December 31, 1945.

2.  The RO must ensure that all 
provisions of the Veterans Claims 
Assistance Act are properly applied in 
the development of the claims.

3.  Upon completion of the development 
above, the RO should re-adjudicate the 
veteran's claim of entitlement to service 
connection for loss of vision, and whether 
new and material evidence has been 
submitted to reopen the veteran's claim of 
entitlement to service connection for 
chronic obstructive pulmonary disease 
(COPD) with emphysema.

In the event that either claim is not 
resolved to the 
satisfaction of the veteran, he should be 
furnished a Supplemental Statement of the 
Case regarding entitlement to service 
connection for loss of vision and whether 
new and material evidence has been 
submitted to reopen his claim of 
entitlement to service connection for 
chronic obstructive pulmonary disease 
(COPD) with emphysema, which includes a 
summary of the additional evidence 
submitted, any additional applicable laws 
and regulations, and the reason for the 
decision.  The veteran must be given the 
opportunity to respond thereto.  
Thereafter, the case should be returned to 
the Board, if in order.  

The RO must ensure that all notice and duty-to-assist 
provisions of VCAA are properly applied in the development of 
the case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


_____________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




